Exhibit 10.2

EMPLOYMENT AGREEMENT CANCELATION AGREEMENT

This CANCELATION AGREEMENT (this “Agreement”) is entered into as of December 30,
2014 (the “Cancelation Date”), by and between YRC Worldwide Inc., a Delaware
Corporation (the “Company”), and Jamie G. Pierson (the “Executive”).

WHEREAS the Company and the Executive are currently parties to that certain
employment agreement (the “Employment Agreement”) entered into November 3, 2011
and amended October 30, 2012.

WHEREAS, in connection with the termination of the Employment Agreement, the
Company and the Executive are entering into the severance agreement dated
December 30, 2014 (the “Severance Agreement”) attached hereto as Exhibit A;

WHEREAS, in consideration for canceling the Employment Agreement the Company is
entering into the Severance Agreement and granting the Executive 178,859 shares
of restricted stock (the “Guaranteed Stock Grant”) which amount reflects the
remaining shares of restricted stock guaranteed to be granted to the Executive
under the Employment Agreement on the sole condition that Executive remained
employed through the end of his contract term; and

WHEREAS, the Company and the Executive desire to terminate the Employment
Agreement as of the Cancelation Date on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
in this Agreement, the parties agree as follows:

1. The Employment Agreement shall, subject to this Agreement, terminate on the
Cancelation Date.

2. The Company and the Executive shall enter into the Severance Agreement.

3. In consideration for the cancelation of the Employment Agreement, the Company
hereby grants to the Executive the Guaranteed Stock Grant, which will vest 20%
on February 28, 2015, 60% on July 31, 2015 and 20% on February 28, 2016.

4. Section 4(c) of the Employment Agreement shall continue to apply in
accordance with its terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

YRC WORLDWIDE INC.

/s/ James L. Welch

Name: James L. Welch

Title: Chief Executive Officer

/s/ Jamie G. Pierson

Jamie G. Pierson

 

2